Citation Nr: 0519374	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  00-24 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for asthma, 
currently rated as 30 percent disabling.

2.  Entitlement to an increased evaluation for sinusitis, 
currently rated as 10 percent disabling.

3.  Entitlement to a total rating for compensation purposes, 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1992 to 
August 1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the Lincoln, 
Nebraska Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
increases of existing evaluations of 30 percent for asthma 
and 10 percent for sinusitis.  This appeal also arise from a 
March 2000 rating decision of the Atlanta, Georgia, RO, which 
denied entitlement to a TDIU.

The veteran had a hearing in March 2005 before the 
undersigned Veterans Law Judge.  The transcript of that 
hearing reflects that the veteran at that time withdrew her 
appeal for a TDIU.

At her March 2005 hearing, the veteran claimed that asthma 
and sinusitis medications had caused her to develop 
hypertension and, more recently, to suffer a stroke.  Her 
testimony raises a claim of entitlement to service connection 
for these disorders.  As this has not been addressed by the 
RO, and it is referred to the RO for appropriate action.

The issues of entitlement to increased ratings for asthma and 
sinusitis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran had pending on appeal before the Board a 
claim for a TDIU.

2.  In March 2005, prior to the promulgation of a decision in 
this appeal, the veteran withdrew her appeal for a TDIU.


CONCLUSION OF LAW

With respect to the claim for a TDIU, the criteria for 
withdrawal of a substantive appeal by the appellant have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

At the March 2005 hearing, the veteran indicated that she 
wished to withdraw her appeal for a TDIU.  Thus, there is no 
remaining allegation of error of fact or law for appellate 
consideration, and the appeal is withdrawn.  Accordingly, the 
Board does not have jurisdiction to review the appeal, and it 
is dismissed.


ORDER

The appeal for a TDIU is dismissed.



REMAND

At her March 2005 Board hearing the veteran stated that her 
asthma and sinusitis had both worsened since her 2000 VA 
medical examination.  She also revealed her receipt of 
medical care for these disorders at Robbins Air Force Base, 
Georgia and at the Houston Medical Center.  As the veteran's 
treatment records have yet to be secured, and in order to 
obtain current medical findings relevant to the claims on 
appeal, the Board will remand this case.  38 U.S.C.A. 
§ 5103A.

Therefore, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
ask her to provide the names and 
addresses of all healthcare providers who 
have treated her asthma and sinusitis 
since 2000.  Thereafter, the RO, after 
obtaining any needed authorizations, 
should attempt to secure all records 
identified by the veteran that have yet 
to be obtained, to include all pertinent 
records from Robbins Air Force Base and 
the Houston Medical Center.  If any 
requested records are not available, or 
if the search for any such records yields 
negative results, that fact must be 
clearly be documented in the claims file, 
and the veteran notified in writing.  

2.  After completion of the foregoing, 
the RO should make arrangements with an 
appropriate VA medical facility for the 
veteran to be afforded a respiratory 
examination.  The claims folder is to be 
provided to the physician for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner must be 
accomplished and all clinical findings 
should be reported in detail.  
Thereafter, in accordance with the latest 
AMIE worksheet for rating asthma and 
sinusitis, the examiner is to provide a 
detailed review of the veteran's history, 
current complaints, and the nature and 
extent of any asthma and sinusitis.  A 
complete rationale for any opinion 
offered must be provided.

3.  The RO should review the medical 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If they are 
deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  If additional evidence or information 
received or not received triggers a need 
for further development, assistance or 
notice under the VCAA, such as providing 
the veteran with updated notice of what 
evidence has been received and not 
received by VA, as well as who has the 
duty to request evidence, then such 
development should be undertaken by the 
RO.  38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159.

5.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issues on appeal.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time 
should be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


